Title: From John Adams to Benjamin Waterhouse, 16 June 1820
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir.
Montezillo 16 June 1820

I thank you for Dr Ware’s letter to Dr Mc Load which I have read with pleasure, they are worthy of his Father, & his Father in Law—Mc Load’s choice of a Text is in the true Character of a Jesuitical Priest-hood whose maxim is, that it is lawful to lie for pious purposes
You must at least have had a pleasant Eevening, on your return from Montezillo—And I rejoice to hear that none of your days are unpleasant—Mine are like those of Cato Major, in the Dialogue between him, Scipio and Delius, he was a little younger than I am—
I am greatly obliged to Mrs Waterhouse for her Visit to the little hill—She has touched my sinsibility deeply by a delicate Allusion to a fatal event in my Family—too tender for me to dwell upon—I could have wished she had been acquainted in this House as long as you have—
The Judge has fulfilled his promis—What think you of the State of the World—is this Planet the Bedlam of the Solar System—by the Multiplications of Atrocious crimes one would think that the age of Cards was past—And the age of Circences was restored—
Present my Cordial thanks to Mrs Waterhouse for her kind Visit—and pray her to repeat it as soon as your avocations will permit—I am as for forty years your / friend & humble Servant—
John Adams